     JANINE HIGHIET-IVICEVIC (CA Bar No. 254405)
                                                                              JS-6
 1   Deputy County Counsel
     JAMES H. THEBEAU (CA Bar No. 128845)
 2   Deputy County Counsel
     MICHELLE D. BLAKEMORE (CA Bar No. 110474)
 3   County Counsel
     385 North Arrowhead Avenue, Fourth Floor
 4   San Bernardino, CA 92415-0140
 5
     Telephone: (909) 387-5455
     Facsimile: (909) 387-4069
 6
     Attorneys for Defendants County of San Bernardino (on behalf of itself and
 7   erroneously sued as County of San Bernardino Sheriff’s Department), Arturo
     Alvarado and Kris Powers
 8
 9
                               UNITED STATES DISTRICT COURT
10
                          CENTRAL DISTRICT OF CALIFORNIA
11
12   ROBERT E. ANCELL,                          CV 16-02029 AB (DTBx)
13                Plaintiff,
14                vs.                           JUDGMENT IN FAVOR OF
                                                DEFENDANTS
15   JOHN P. McMAHON, SHERIFF OF
     SAN BERNARDINO COUNTY,
16   DEPUTY ONE, DEPUTY TWO,
     DEPUTY THREE, COUNTY OF SAN                Honorable District Court Judge
17   BERNARDINO SHERIFF’S                       André Birotte, Jr.
     DEPARTMENT, AND CITY OF
18   RANCHO CUCAMONGA ______
19                Defendants.
20
21
22
23
24
25
     After considering the moving and opposing pleadings and evidence, and having
26
     found, pursuant to Fed.R.Civ.P., Rule 56, that the evidence shows there is no genuine
27
     issue of material fact that defendants are entitled to judgment as a matter of law:
28

                                               1
